Citation Nr: 1523302	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13- 09 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for residual scars from a lymphadenopathy.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The evidence reflects that the Veteran was scheduled for a videoconference hearing in April 2015.  In a March 2015 letter, the Veteran withdrew the hearing request.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and of entitlement to a TIDU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's residual scars from a lymphadenopathy are not deep and do not cover an area of at least six square inches but less than 12 square inches; do not involve an area of at least 144 square inches (929 sq. cm.); are not unstable or painful; and do not cause disabling effects. 

2.  The Veteran's Hepatitis C is not etiologically related to the Veteran's active service, to include any injury or event therein.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residual scars of a lymphadenopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).

2.  Service connection for Hepatitis C is not warranted. 38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January and April 2010, prior to the initial adjudication of the claims, of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, to include obtaining VA treatment records, records from the Social Security Administration , and, with respect to the lymphadenopathy claim, affording a VA examination.  
The Veteran was not examined with respect to his hepatitis C claim, because there is no indication beyond his conclusory, generalized statements indicating that his current disability could be related to service through an insect/mosquito bite that occurred during active duty service.

Accordingly, the Board will address the merits of the Veteran's claims.  




Increased Rating for Residuals of Lymphadenopathy

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran had a left supraclavicular mass that was surgically removed during service.    

At a September 2010 VA examination, the Veteran was reported to have two scars on his trunk.  The first scar was described as 4 cm. above the left mid clavicle.  It was mobile, nontender, and not adherent to underlying tissues.  There was no skin breakdown over the scar and the Veteran did not report that the scar was painful.  Physical examination revealed that the scar was 0.7 cm in width and 2.2 cm in length.  The area of the scar was less than 6 sq. inches.  The scar was not painful, had no signs of skin breakdown, was superficial, was not inflamed, had no signs of edema, no keloid formation or any other disabling effects.  The second scar was described as over the left side of the trunk in the anterior axillary line, 11 cm. from the left nipple.  There was no skin breakdown over the scar and the Veteran did not report any pain.  Physical examination revealed that the scar was 0.3 cm. in width and 2.7 cm. in maximum length.  The area of the scar was less than 6 square in.  The scar was not painful, had no signs of skin breakdown, was superficial, was not inflamed, had no signs of edema, no keloid formation or any other disabling effects.    

The RO has rated the Veteran's scar residuals from a lymphadenopathy as zero percent or noncompensably disabling under 38 C.F.R. § 4.118,  Diagnostic Code 7805.  Diagnostic Codes 7805 provides for a rating for disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7004 under an appropriate diagnostic code.  See 38 C.F.R. § 4.118.  Based on a review of the evidence, the Board concludes that an initial compensable rating under Diagnostic Codes 7800-7005 used to evaluate scars is not warranted.

A 10 percent rating under Diagnostic Code 7801 is warranted for scars not of the head, face or neck that are deep and nonlinear consisting of an area or areas of at least six square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.); a note which follows the rating criteria defines a deep scar as one associated with underlying soft tissue damage.  In this case, the evidence does not show that the Veteran's scars are deep and covers an area of at least six square inches but less than 12 square inches.  A compensable rating under Diagnostic Code 7802 requires that the scars cover an area or areas of 144 square inches or greater.  The September 2010 examination report does not show that the scars cover an area of 144 square inches or greater.  As such, the criteria for an initial compensable rating under Diagnostic Code 7802 have not been shown. 

Diagnostic Code 7804 provides for a 10 percent rating for one or two scars that are unstable or painful; the examination report fails to show that the Veteran's scars are unstable or painful.  As noted above, Diagnostic Code 7805 provides for a rating for disabling effect(s) not considered in a rating provided under diagnostic codes 7800-7004 under an appropriate diagnostic code.  Here, no disabling effects have been shown on examination or in the Veteran's treatment records.  For these reasons, the Board finds that an initial compensable rating for residual scars from a lymphadenopathy is not warranted.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned disability rating contemplate his scar residuals from a lymphadenopathy.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected scar residuals from a lymphadenopathy present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).  Thus, referral for the assignment of an extraschedular rating for either disorder is not warranted.

Service Connection for Hepatitis C

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

VA has recognized risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See Veterans Benefits Administration (VBA) letter 211B (98-110), November 30, 1998.

The Veteran believes that he contracted hepatitis C from an insect bite, possible a mosquito.  He also reports that he received a blood transfusion in 1980, prior to military service and that he got a tattoo in 1989, following his military service. 

Service treatment records (STRs) are absent treatment for, or diagnosis/manifestations of, hepatitis C during the Veteran's period of active service.  Although a surgical procedure (lymphadenopathy) was performed during service, there is no evidence that a blood transfusion was necessary.    

A review of the Veteran's post-service VA treatment records indicate that the Veteran was diagnosed with hepatitis C in May 2004.  Such treatment reports do not address the etiology of the disease.

The evidence of record does not support the Veteran's claim that his hepatitis C is related to service.  His service treatment records reflect no complaints, findings, or diagnosis of hepatitis or liver problems.  Although post-service VA treatment records show a diagnosis of hepatitis C, the records do not attribute the Veteran's condition to blood exposure in service or any other incident of service.  

Furthermore, insect bites are not a known risk factor.  The Veteran's own lay opinion in this matter (that his Hepatitis C is related to insect bites in service) is not probative evidence.  Lay persons are competent to provide opinions on some medical issues; however, the diagnosis and etiology of hepatitis C is complex and could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Without competent and credible evidence of an association between the Veteran's hepatitis C and his active duty, service connection is not warranted. As the preponderance of evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim of service connection for hepatitis C is denied.  See 38 U.S.C.A. § 5107.


ORDER

An initial compensable rating for residual scars of a lymphadenopathy is denied.

Service connection for hepatitis C is denied.
REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's remaining claims of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, and of entitlement to a TDIU.

The medical evidence of record shows that the Veteran has been diagnosed as having paranoid schizophrenia.  In a November 2011 private mental health evaluation, a psychologist opined that the Veteran's schizophrenia, "is more likely than not, service-connected, attributable to events encountered while in the military."   

The Veteran has not been afforded a VA examination in this case.  Based on the evidence presented, the Board finds that a VA examination is necessary to determine whether an acquired psychiatric, to include schizophrenia, is related to the Veteran's period of active service 

The Board notes that the claim for TDIU is inextricably intertwined with the claim for service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  As such, the Board will defer resolution of the TDIU claim at this juncture, because such action by the Board would be premature pending the additional development of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the current nature and etiology of any acquired psychiatric disorder, to include schizophrenia.  The claims file must be provided to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, including the service treatment records, the examiner should provide an opinion as to whether any current acquired psychiatric disorder is at least as likely the result of a disease or injury, if any, in service as opposed to its being more likely the result of some other cause or factors.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


